Citation Nr: 0013804	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for peripheral vascular 
disease.

5.  Entitlement to service connection for pulmonary disease.

6.  Entitlement to service connection for residuals of 
malaria.

7.  Entitlement to service connection for residuals of 
dysentery.

8.  Entitlement to service connection for a hemorrhoidal 
disability.

9.  Entitlement to special monthly pension on account of the 
need for aid and attendance of another person.

10.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disability resulting from 
lumbar spinal surgery performed at a VA hospital in 1981.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from April 1942 to 
January 1948 and November 1950 to December 1951.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a March 1994 rating decision by the St. Petersburg, 
Florida, Regional Office (RO), which denied service 
connection for a right hip disability, a left hip disability, 
heart disease, peripheral vascular disease, pulmonary 
disease, residuals of malaria, residuals of dysentery, and a 
hemorrhoidal disability; and denied special monthly pension 
on account of the need for aid and attendance of another 
person or on account of being permanently housebound.  
Appellant subsequently appealed a February 1996 rating 
decision, which denied benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability resulting from lumbar spinal 
surgery performed at a VA hospital in 1981.  

Although in May 1994 and June 1996 written statements, 
appellant requested that a hearing be held, in written 
documents dated in December 1994 and November 1996, he 
respectively withdrew said hearing requests.  

In June 1997, the Board remanded the case to the RO for 
additional development.  By an October 1999 rating decision, 
the RO granted special monthly pension on account of being 
permanently housebound, thereby rendering that issue moot.  
However, since special monthly pension based on being 
permanently housebound represents a lesser benefit than 
special monthly pension based on the need for aid and 
attendance of another person, the latter issue remains in 
appellate status.  See 38 U.S.C.A. § 1521 (West 1991).  
Accordingly, the Board will render a decision herein on the 
issues as delineated on the title page of this decision.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has a right hip disability, a left hip disability, 
heart disease, peripheral vascular disease, or pulmonary 
disease that had an in-service onset or was initially 
manifested proximate to service.  

2.  It has not been shown, by competent evidence, that 
appellant has residuals of malaria, residuals of dysentery, 
or a hemorrhoidal disability.  

3.  Appellant's principal disabilities are heart disease with 
arrhythmia and hypertension; lumbar intervertebral disc 
syndrome, status post L3-L5 wide laminectomy and fasciectomy; 
right lower extremity peripheral vascular disease (status 
post femoral-popliteal bypass and right carotid 
endarterectomy); left lower extremity peripheral vascular 
disease; chronic obstructive pulmonary disease with history 
of pleurisy; right hip replacement; left hip replacement; 
right shoulder osteoarthritis; and diabetes mellitus.  

4.  Appellant has gait impairment primarily as a result of 
bilateral total hip replacements, peripheral vascular disease 
of the lower extremities, and a low back disability.  
However, he is able to ambulate with the aid of a walker, 
without requiring the assistance of another person.  He is 
not institutionalized in a nursing home on account of mental 
or physical incapacity, blind, unable to feed and clothe 
himself, bedridden, or incapable of attending to the wants of 
nature without assistance.  

5.  The appellant had long-standing lumbar spine degenerative 
disease with spinal stenosis.  A wide laminectomy and diskectomy 
at L3-L4 with L4-L5 fasciectomy, due to spinal stenosis with 
degenerative changes, were performed at a VA hospital on March 9, 
1981.  Immediately after that March 1981 VA back surgery, it was 
clinically noted that the surgery had decreased appellant's back 
pain, and that he was able to ambulate substantially more than he 
could previously.  However, in the 1990's, clinical findings 
revealed retroscoliosis, sacroiliac sclerotic changes, moderate 
degenerative discogenic disease, spondylosis, residuals of an L5 
laminectomy, and approximately 10 mm anterior displacement of L4 
on L5.  

6.  Recent VA medical opinions may reasonably be interpreted as 
relating appellant's lumbar nerve root scarring and 
spondylolisthesis at L4-L5 to the 1981 VA back surgery in 
question.  There is no competent, credible evidence that 
appellant knowingly consented to such additional back disability 
as a certain or nearly certain risk or complication of the 1981 
VA back surgery.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a right hip 
disability, a left hip disability, heart disease, peripheral 
vascular disease, pulmonary disease, residuals of malaria, 
residuals of dysentery, and a hemorrhoidal disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1999).

3.  Appellant's preexisting low back disability was 
permanently aggravated after he underwent an L3-L5 wide 
laminectomy and fasciectomy at a VA hospital in March 1991, 
resulting in additional low back disability, including nerve 
root irritation from scar tissue and L4-L5 spondylolisthesis.  
The additional low back disability was not a certain or 
nearly certain risk or complication of that surgery and did 
not represent natural progression of a disease or injury 
unrelated to the VA's treatment.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. § 3.358(a)-(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Hip Disability, a Left Hip 
Disability, Heart Disease, Peripheral Vascular Disease, 
Pulmonary Disease, Residuals of Malaria, Residuals of 
Dysentery, and a Hemorrhoidal Disability

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a right hip disability, 
a left hip disability, heart disease, peripheral vascular 
disease, pulmonary disease, residuals of malaria, residuals 
of dysentery, and a hemorrhoidal disability.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
April 1994 Statement of the Case; and June and December 1996 
and October 1999 Supplemental Statements of the Case.  
Additionally, those Statements included provisions of law 
with respect to veterans' responsibility for filing a well-
grounded claim and service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these service 
connection claims.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support these claims and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any specific competent evidence that would, if obtained, 
render these service connection claims well grounded.  

Although the service medical records for the second period of 
service (November 1950 to December 1951) are not currently 
associated with the claims folders, in response to the 
Board's June 1997 remand directives, the RO sought 
appellant's available service medical records (including U.S. 
Army Office of the Surgeon General (SGO) records) as well as 
any other available, pertinent records, including VA and 
private medical records and Social Security Administration 
(SSA) records.  Subsequently, the National Personnel Records 
Center's search resulted in obtaining a few SGO records, 
which are currently associated with the claims folders.  In 
July 1997, it was reported that SSA benefits were awarded 
based on retirement, not disability.  Additionally, in 
response to the Board's June 1997 remand directives, a number 
of VA examinations were conducted with respect to the claimed 
service connection conditions.  However, recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  It should be added that, in a 
November 1999 written statement, appellant stated, in effect, 
that he did not have any additional evidence to submit.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, arthritis and cardiovascular disease are diseases for 
which service connection may be presumed to have been 
incurred or aggravated by service, if manifested to a 
compensable degree within a one-year post-service period, 
subject to certain rebuttable presumption provisions.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Service Connection for Right and Left Hip Disabilities

Appellant alleges having injured his hips and legs in the 
Army Air Corps in Maine in 1943.  

Appellant's available service medical records and SGO records 
do not reveal any complaints, findings, or diagnoses 
pertaining to a hip disability.  A hip disability was 
initially alleged in appellant's August 1974 application for 
VA disability benefits.  However, he only mentioned a right, 
not left, hip disability and no civilian treatment was 
claimed.  Arthritis of the hips was initially clinically 
shown on x-ray conducted as part of an October 1975 VA 
examination, more than two decades after service.  At that 
time, a history of arthritis with occasional pain since the 
mid 1940's and treatment since 1969 was alleged.  Subsequent 
medical records reveal that right and left total hip 
replacements were respectively performed in the mid-1980's 
and 1990's due to degenerative arthritis.  On September 1998 
VA examination, a history of right hip pain since the early 
1970's was reported.  

Appellant has not submitted any competent evidence that 
indicates that a disability of either hip is related to 
service.  Appellant is not competent to offer medical opinion 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991).  

Thus, given the lack of competent evidence showing that 
appellant has a disability of either hip related to service 
or that arthritis of either hip was manifested within the 
one-year, post-service presumptive period, the claims for 
service connection for right and left hip disabilities are 
not well grounded.  The claims are therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for Heart Disease, Peripheral Vascular 
Disease, and Pulmonary Disease

Appellant contends that he inhaled sand into his lungs during 
April 1942 basic training, injuring the lungs and heart.  It 
is further asserted that he suffered pneumonia in 1942, which 
caused lung and heart problems.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu. 

Appellant's available service medical records reveal that in 
May 1942, he complained of chest pain.  A history of 
pleurisy, two-years [ago], was reported and noted as "NCD" 
[not considered disqualifying].  Clinically, he had a cough 
and generalized tiredness.  Several days later, he developed 
chills, fever, and occasional rales, which were felt to be 
developing bronchopneumonia.  However, a chest x-ray study 
was negative without findings consistent with pneumonia or 
definite pleurisy.  Acute catarrhal nasopharyngitis was the 
final diagnosis.  SGO records indicate that in March 1945, he 
was hospitalized for 11 days.  Diagnoses were primary, 
atypical pneumonia, etiology unknown; and bronchial asthma.  
Significantly, however, a January 1948 service separation 
examination report revealed no complaints, findings, or 
diagnoses pertaining to a chronic peripheral vascular or 
cardiorespiratory disease or disability.  On that 
examination, the vascular, cardiovascular, and pulmonary 
systems were unremarkable.  His blood pressure was recorded 
as 136/70.  Appellant's August 1974 application for VA 
disability benefits did not mention said claimed 
disabilities, except for a "bronchial" condition treated in 
1942.  

A blood pressure reading of 154/80 was initially clinically 
recorded on October 1975 VA examination, more than two 
decades after service.  However, the 
cardiovascular/peripheral vascular systems and lungs were 
clinically described as normal.  A chest x-ray study revealed 
slight pulmonary overinflation.  Subsequent August 1980 VA 
clinical records reveal that he was hospitalized for 
congestive heart failure.  An electrocardiogram was 
interpreted as showing atrial fibrillation.  Significantly, 
he denied a past history of heart disease.  Additionally, a 
recent 4-year history of hypertension controlled by 
medication was noted.  He reported having a 50-year, 2-pack a 
day, history of [cigarette] smoking.  Later that month, 
another clinical record assessed "classic" aortoiliac 
disease of recent onset.  Subsequent private clinical records 
indicate that in December 1994, a 30-year history of 
hypertension was reported.  September 1998 VA examinations 
reports noted, by history, heart disease diagnosed in the 
early 1980's; and peripheral arterial disease, status post 
right carotid endarterectomy in the 1970's.  Diagnoses 
included mild chronic obstructive pulmonary disease due to 
chronic smoking; and severe peripheral arterial disease.  

Appellant has not submitted any competent evidence that 
indicates that his heart disease, peripheral vascular 
disease, or pulmonary disease is related to service or 
proximate thereto.  Appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  

Thus, given the lack of competent evidence showing that 
appellant's heart disease, peripheral vascular disease, or 
pulmonary disease is related to service or that 
cardiovascular disease was manifested within the one-year, 
post-service presumptive period, the claims for service 
connection for heart disease, peripheral vascular disease, 
and pulmonary disease are not well grounded.  The claims are 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.  


C.  Service Connection for Residuals of Malaria, Residuals of 
Dysentery, and a Hemorrhoidal Disability

Appellant contends that in 1951, he contracted malaria and 
dysentery in Korea; and in 1952, underwent a hemorrhoidectomy 
at Tokyo Army Hospital.  

Appellant's available service medical records for the first 
period of service, including a January 1948 service 
separation examination report, reveal no complaints, 
findings, or diagnoses pertaining to malaria, dysentery, or a 
hemorrhoidal disability.  SGO records indicate that while 
appellant was in Japan during April 1951, hemorrhoids were 
diagnosed and a hemorrhoidectomy was performed.  However, 
malaria, dysentery, or a chronic hemorrhoidal disability 
(including hemorrhoidectomy residuals such as scarring) was 
not alleged in appellant's August 1974 application for VA 
disability benefits nor clinically shown on October 1975 VA 
examination, conducted more than two decades after service.  
Subsequent August 1980 VA clinical records reveal that a 
rectal abnormality was not clinically noted.  In 1981, a 
history of hemorrhoidectomies in 1952 and 1959 were alleged.  
Significantly, on December 1993 VA examination, appellant 
stated that since hemorrhoidectomies in 1952 and 1955, he had 
not experienced any hemorrhoidal problems.  Clinically, no 
hemorrhoidal abnormality was noted.  August 1997 private 
medical records did not reveal any rectal abnormality.  

On December 1998 VA examinations, appellant alleged having 
dysentery in 1951 with diarrhea for nearly two weeks.  
However, he denied having diarrhea or abdominal symptoms 
since then.  Additionally, he denied having had malaria and 
denied any hemorrhoidal problems since 1951 and 1959 
hemorrhoidectomies.  Clinically, there was no hemorrhoidal or 
abdominal abnormality noted.  Specifically, there were no 
hemorrhoids, scars, rectal mass, or tenderness.  Diagnoses 
included "[s]tatus post dysentery with no sequelae", "[n]o 
previous history of malaria...", and "[s]tatus post 
hemorrhoidectomy with no residual."  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Appellant has not submitted any competent evidence that 
indicates that he currently has residuals of malaria, 
dysentery, or a chronic hemorrhoidal disability.  Although an 
in-service hemorrhoidectomy was performed, no residual 
disability resulted.  As such, there is no malaria, 
dysentery, or chronic hemorrhoidal disability to service 
connect.  Appellant is not competent to offer medical opinion 
or diagnosis.  See Espiritu.  Thus, the claims are therefore 
denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; Grivois; 
and Edenfield.  


II.  Special Monthly Pension on Account of the Need for Aid 
and Attendance of Another Person

Initially, the Board finds that appellant's claim for special 
monthly pension based on the need for aid and attendance of 
another person is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claim is 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of this claim.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this claim have been properly 
developed and that no useful purpose would be served by again 
remanding said issue with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his disabilities over the 
years are documented in the medical evidence.  Additionally, 
with respect to the special monthly pension issue, a VA "aid 
and attendance" examination was conducted in September 1998 
pursuant to the Board's June 1997 remand, which, together 
with the other contemporaneous examinations and relevant 
clinical evidence, provide a sufficiently detailed and 
comprehensive picture of the extent and severity of his 
principal disabilities, and adequately document the degree to 
which these impact upon his overall personal functioning.  
Thus, the Board concludes that the evidence is sufficient for 
purposes of reaching a fair and well-reasoned decision of 
said issue, and that the duty to assist the appellant as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

The RO, in its most recent October 1999 rating decision, 
listed appellant's principal disabilities as follows:  Heart 
disease with arrhythmia and hypertension; lumbar 
intervertebral disc syndrome, status post L3-L5 wide 
laminectomy and fasciectomy; right lower extremity peripheral 
vascular disease (status post femoral-popliteal bypass and 
right carotid endarterectomy); left lower extremity 
peripheral vascular disease; chronic obstructive pulmonary 
disease with history of pleurisy; right hip replacement; left 
hip replacement; right shoulder osteoarthritis; and diabetes 
mellitus.  

The requirement for special monthly pension on account of the 
need for aid and attendance of another person is dependent 
upon three alternative criteria in 38 C.F.R. § 3.351(c)(1-3).  
The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to 38 C.F.R. § 3.352(a), which 
provides certain enumerated factors for what constitutes the 
need for aid and attendance (e.g., inability of claimant to 
dress, undress, or feed himself; inability to attend to the 
wants of nature; incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment).  See Turco v. Brown, 9 Vet. App. 222 (1996).  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  The 
appellant, who was born in January 1917, has been rated as 
permanently and totally disabled for pension purposes since 
July 1974.  The recent clinical evidence does not reflect 
that he is blind or institutionalized, and it has not been 
otherwise contended.  The issue in controversy is whether his 
disabilities render him "bedridden" as contended.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid;  inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Board has reviewed the entire evidentiary record, 
including the medical history and clinical findings over the 
years.  A considerable portion of the relevant clinical 
evidence has already been summarized in the above sections of 
the Board's decision herein. 

A November 1990 private medical statement indicated that 
appellant had undergone a right total hip replacement in July 
1986 and had dislocated the hip in September 1990.  
Additional disabilities included lumbar degenerative disc 
disease with occasional sciatica.  He was considered 
restricted from any heavy lifting/high impact activities.  On 
a January 1991 VA "aid and attendance" examination, 
increased right hip pain with ambulation, claudication of the 
thighs, decreased ranges of right hip and spinal motions, and 
obesity were reported.  However, the examiner stated that 
appellant was able to ambulate without assistance; that he 
could walk one block; and that gait was normal, although 
difficulty tandem walking was noted.  Significantly, it was 
reported that he was able to leave his home two times a week 
without assistance.  Diagnoses included history of cardiac 
arrhythmia, stable; hypertension, stable; diabetes mellitus; 
peripheral vascular disease, status post femoral-popliteal 
bypass; and osteoarthritis of the hips/spine/right shoulder, 
status post right hip replacement and spine surgery.  
Significantly, the examiner checked off a box on the 
examination report form, certifying that appellant did not 
require daily skilled services.  

On December 1993 VA examination, appellant complained of 
severe discomfort ambulating 10 or 15 feet.  However, it is 
significant that he was ambulatory, albeit he slowly 
ambulated with a cane and a minimal limp.  He had restricted 
movement of the spine and hips.  Although 1994 private 
medical records assessed severe, bilateral peripheral 
vascular disease, there was no pedal edema.   

Pursuant to the Board's remand, a number of VA examinations 
were conducted in September 1998.  The September 1998 VA 
pulmonary, cardiovascular, and peripheral vascular 
examinations reports reveal that appellant complained of 
dyspnea on mild exertion.  He stated that ambulation was 
actually limited by claudication of the legs.  Clinically, 
there was board-like edema up to the middle-thirds of the 
lower extremities.  Diagnoses included mild chronic 
obstructive pulmonary disease due to chronic smoking; and 
severe peripheral arterial disease.  On September 1998 VA 
orthopedic and neurologic examinations, it was reported that 
his bilateral total hip replacements functioned well.  He 
utilized a walker or a cane and ambulated very slowly.  He 
had difficulty weight bearing due to low back and right hip 
pain.  He was described as very frail, old, and weak.  

On September 1998 VA "aid and attendance" examination, 
appellant stated that his only problem involved lower 
extremity pain.  Although he stated that he was unable to 
walk or leave his house the past several months due to leg 
pain, clinically he was ambulatory with a walker and was able 
to walk 10 feet before stopping until his leg pain subsided.  
It was reported that he had driven to the examination, albeit 
accompanied by his spouse.  It should be pointed out that the 
need for assistance of another person on an intermittent 
basis to accomplish an activity of daily living does not 
equate with the need for "regular aid and attendance" as 
that term is contemplated in the applicable laws and 
regulations.  Additionally, the examiner stated that although 
appellant required a walker and "even a wheelchair due to 
the severity of his claudication,...he is able to leave his 
home and immediate premises at any time."  Significantly, 
the examiner opined that appellant was not bedridden.  
Additionally, the examiner reported that appellant was not 
hospitalized or blind; that he had no upper extremity 
problem; and that he was able to bathe himself, although he 
had difficulty standing for long periods of time.  The 
examiner stated that appellant's severe leg pain appeared 
related to the lumbar spine.  Appellant also appeared well-
nourished and well-developed.  The diagnoses included 
arteriosclerotic heart disease with arrhythmia; arterial 
hypertension; diabetes mellitus; peripheral arterial disease; 
hypothyroidism; and benign prostatic hypertrophy.  

On May 1999 VA orthopedic examination, appellant's complaints 
included back pain radiating down the lower extremities.  He 
was able to ambulate approximately 50 feet with a walker 
without rest.  He complained of lower extremity numbness due 
to bilateral peripheral vascular insufficiency.  Clinically, 
he ambulated very slowly with a walker.  He was described as 
very frail, old, and weak.  Severe lumbar degenerative disc 
disease with possible recurrent stenosis was assessed.  

In short, the recent clinical evidence indicates that 
appellant is able to accomplish significant activities of 
daily living despite his numerous disabilities.  
Significantly, despite his numerous disabilities, including 
low back and lower extremities impairment, he is able to 
ambulate albeit with assistive devices; is able to drive; and 
is able to mow his lawn with a tractor lawnmower.  Another 
particularly strong piece of negative evidence includes the 
examiner's opinion on September 1998 VA "aid and 
attendance" examination that appellant is not bedridden and 
is able to leave his home and immediate premises at any time.  

It is clear that appellant is not blind or a patient in a 
nursing home.  He is not bedridden inasmuch as he able to 
leave his home and engage in activities such as driving a 
vehicle or mowing his lawn.  While appellant has difficulties 
with certain activities of daily living, the overwhelming 
weight of the evidence is that he remains capable of 
performing self-care activities and live with his spouse 
without any reported serious difficulties in protecting 
himself from the hazards incident to his environment.  Thus, 
it is clear that he is not bedridden or in need of "regular 
aid and attendance" as that term is contemplated by 
applicable laws and regulations.  

Since the preponderance of the evidence is against allowance 
of the issue of special monthly pension on account of the 
need for aid and attendance of another person, the benefit-
of-the-doubt doctrine is inapplicable, for the aforestated 
reasons.  38 U.S.C.A. § 5107(b).


III.  Entitlement to § 1151 Benefits for Additional 
Disability Resulting from Lumbar Spinal Surgery Performed at 
a VA Hospital in 1981

It should be pointed out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151, which applies in the 
instant case, provides, in relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General as to the full extent to 
which benefits involving claims under 38 U.S.C.A. § 1151 were 
authorized under the Supreme Court's decision.  Subsequently, 
a January 20, 1995, memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection", the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).

The provisions of 38 C.F.R. § 3.358(c), as amended, provide, 
in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

Other provisions of 38 C.F.R. § 3.358, state, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The RO's February 1996 rating decision, which denied the 
§ 1151 issue in controversy, stated that no competent medical 
opinion had been submitted as to whether there was 
aggravation of appellant's preexisting back disability 
attributable to the 1981 VA hospitalization in question; and 
that a pre-surgical consent form had acknowledged all 
possible surgical risks.  

The evidentiary record indicates that appellant had long-
standing lumbar spine degenerative disease with spinal 
stenosis.  In February 1981, a lumbar myelogram was 
interpreted as showing multiple defects between L2 and S1 
secondary to degenerative disease and moderately severe 
spinal stenosis at L4-L5.  A March 6, 1981 pre-operative 
clinical record noted that surgical procedures and 
complications were explained to appellant at length with his 
appearing to understand all risks; that complications 
discussed were infection, pulmonary embolism, anesthesia, 
instability, paresis/paralysis, and cardiopulmonary problems; 
and that he was informed that surgery may or may not totally 
relieve his pain.  Although a March 8, 1981 pre-surgical 
consent form, with appellant's signature appearing thereon, 
listed the operative procedures as wide laminectomy, 
fasciectomy, and possible diskectomy of the lumbar spine, to 
include removal of bone and disc material to relieve pressure 
on the spinal canal, specific surgical risks were not listed 
thereon.  Neither the March 6, 1981 pre-operative clinical 
record nor the March 8, 1981 pre-surgical consent form 
indicates that appellant was informed of the likelihood of 
said surgical risks and complications.  Other clinical 
records indicate that a wide laminectomy and diskectomy at 
L3-L4 with L4-L5 fasciectomy due to spinal stenosis with 
degenerative changes were performed on March 9, 1981.  
Postoperatively, a March 11th VA clinical record reported 
that appellant no longer had back pain; and in May 1981, a VA 
clinical record noted that the laminectomy had corrected 
appellant's back pain such that he was able to walk "all 
day."  

There is a substantial gap in the subsequent clinical 
records prior to 1991, despite the RO's efforts to obtain 
any additional records.  In 1991, a VA radiographic study 
revealed retroscoliosis, sacroiliac sclerotic changes, 
moderate degenerative discogenic disease, spondylosis, 
residuals of an L5 laminectomy, and approximately 10 mm 
anterior displacement of L4 on L5.  A November 1993 private 
x-ray of the lumbar spine revealed facet hypertrophy at L4-
S1 levels, marked rotary dextroscoliosis at L1-L2, evidence 
of prior laminectomy at L3-L5 and possibly L5-S1, and Grade 
I spondylolisthesis at L4-L5.  

Pursuant to the Board's June 1997 remand, VA orthopedic and 
neurologic examinations were conducted in May 1999 with 
medical opinion rendered regarding, in part, the following 
questions:  (1) Was the medical care provided by the VA 
during the March 1981 hospitalization properly administered 
with regard to the treatment of appellant's preexisting 
lumbar spinal disability; (2) In the event the medical care 
provided by the VA was improperly administered, did any 
additional low back disability result from VA's improper 
medical treatment or lack of medical treatment versus the 
continuance or natural progress of the preexisting lumbar 
spinal disability; and (3) whether the preexisting lumbar 
spinal disability permanently worsened as a result of the 
March 1981 VA back surgery versus natural progression/other 
causes.  

In the May 1999 VA orthopedic examination report, the 
examiner stated that according to the history appellant 
provided, the 1981 wide laminectomy for spinal stenosis 
relieved his symptoms for six months; that scar formation is 
an expected risk after any spinal surgery; that "he has had 
progression of his degenerative disc disease and now has 
instability"; that a laminectomy can lead to more 
instability involving the posterior structure [of the spine] 
and "he does have a spondylolisthesis at L4-5 level which 
may or may not have been caused from the lumbar 
laminectomies"; that "he does have weakened movement 
increasing with a lot of pain in his back and lot of 
instability of his lower lumbar spine with recurrent stenosis 
which was not present apparently in the 1981 surgery"; that 
"[m]ost likely his progression of his lumbar stenosis is a 
natural progression of the disease; however, the scarring 
that has formed around the nerve roots are results of 
surgery"; and that the "instability at the L4-5 which is a 
degenerative spondylolisthesis may or may not be as the 
result of natural course of the disease versus 
postlaminectomy instability."  During that examination, x-
rays of the lumbar spine revealed right-sided lumbar 
scoliosis; severe degenerative joint disease at L1-L5; 
evidence of a wide lumbar laminectomy at L3 and possibly L2-
L5; and degenerative spondylolisthesis at L4-L5.  "Severe 
degenerative disk disease of the lumbar spine with possible 
recurrent stenosis, possibly scar formation of the lumbar 
spine" was assessed.  

In a June 1999 addendum, that VA orthopedic examiner stated 
that appellant has had "natural progression of his 
degenerative disk disease and now has instability secondary 
to this degenerative joint disease.  This has led to 
spondylolisthesis at L4-L5 level.  At the same time, this 
could be caused by lumbar laminectomies which he has had at 
the VA hospital."  The examiner stated that he was unable to 
opine, without speculation, whether the spondylolisthesis was 
due to degenerative disk disease versus the laminectomy in 
question.  With resolution of all reasonable doubt, it is the 
Board's opinion that said medical opinions by that examiner 
may reasonably be interpreted as relating the nerve root 
scarring to the VA back surgery in question.  Although the 
opinion stated that scarring is an expected risk of surgery, 
neither the March 1981 pre-surgical consent form/clinical 
note nor the May 1999 VA orthopedic medical opinion indicates 
that nerve root scarring is a certain or near certain risk of 
back surgery.  

In the May 1999 VA neurologic examination report, the 
examiner stated that "most of [appellant's] recent problems 
appear to be directly related to his progressive degenerative 
disk disease and arthritis.  These problems appear not to be 
related to his anterior displacement of L4 on L5, which could 
be related to the back surgery that he had performed in 
1982."  With resolution of all reasonable doubt, it is the 
Board's opinion that said medical opinion may reasonably be 
interpreted as relating the spondylolisthesis at L4-5 level 
to the VA back surgery in question, since the phrase "could 
be related" is suggestive of probability, not mere 
possibility.  

In short, the recent VA medical opinions suggest the 
likelihood that appellant's preexisting lumbar spine 
disability permanently worsened as a result of the 1981 VA 
back surgery in question.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), which held that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  There is no 
competent, credible evidence that appellant knowingly 
consented to such additional back disability as a certain or 
nearly certain risk or complication of the 1981 VA back 
surgery.  Thus, the three potential exclusions from coverage 
under 38 U.S.C.A. § 1151, as explained in the January 20, 
1995, memorandum opinion from the Office of the Attorney 
General, do not apply to the facts of this case.  
Accordingly, the appellant's claim for benefits pursuant to 
38 U.S.C.A. § 1151 for additional low back disability 
resulting from lumbar spinal surgery performed at a VA 
hospital in 1981, on the basis of aggravation, is granted.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a)-(c)(1-3).


ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a right hip 
disability, a left hip disability, heart disease, peripheral 
vascular disease, pulmonary disease, residuals of malaria, 
residuals of dysentery, and a hemorrhoidal disability, these 
claims are denied.  Entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person is denied.  To this extent, the appeal is dissallowed.

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional low back disability resulting from lumbar 
spinal surgery performed at a VA hospital in 1981, on the 
basis of aggravation, is granted.  To this extent, the appeal 
is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

